MEMORANDUM OPINION
                                        No. 04-11-00051-CR

                                          Joe GONZALEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR4544
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 9, 2011

DISMISSED FOR WANT OF JURISDICTION

           Appellant Joe Gonzalez filed a notice of appeal on January 21, 2011.The clerk’s record

did not contain a judgment against Joe Gonzalez or other appealable order of the trial court. See

TEX. R. APP. 26.2. We issued a show cause order on February 1, 2011 ordering appellant to file a

response by February 11, 2011, showing why this appeal should not be dismissed for want of
                                                                                       11-00051-CR


jurisdiction. See TEX. R. APP. P. 42.3(c). Appellant has failed to file a response. Therefore, this

appeal is dismissed for want of jurisdiction.

                                                      PER CURIAM



Do not publish




                                                -2-